Citation Nr: 1826447	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-27 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Virginia Department of Veteran Services


ATTORNEY FOR THE BOARD

T. Wishard



The Veteran had active military service from November 1954 to October 1958 and from April 1959 to August 1974.  He died in January 2011.  The Appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) from a December 2011 rating decision of the Department of Veterans Affairs (VA), regional office (RO) in Philadelphia, Pennsylvania.  

In her VA Form 9 dated in July 2014, the Appellant stated that she wished to have a Board hearing.  However, in July 2014 correspondence, she stated that she no longer wished to have a Board hearing.  Thus, the Board considers her request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (e) (2017).

The Appellant filed her substantive appeal in July 2014; her claim was certified to the Board in July 2017.  In October 2014, private clinical records were submitted to the RO; however, the records are duplicative of the evidence already in the file at the time of the May 2014 statement of the case and/or not relevant to the issue of the cause of the Veteran's death.  Thus, a remand for RO issuance of a supplemental statement of the case is not warranted.  


FINDINGS OF FACT

1.  The Veteran's death certificate states that the immediate cause of death was idiopathic pulmonary fibrosis. 

2.  At the time of death, the Veteran was not in receipt of service connection for a disability.  

3.  The Veteran's death did not result from any disability incurred in or aggravated by, service or a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met. 38 U.S.C.A. §§ 1310, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.312 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duty to notify was satisfied by letters dated in July and September 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

Legal Criteria

To establish service connection for the cause of a Veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to cause death. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The death of a Veteran will be considered as having been due to a service-connected disability when such a disability was either the principal or contributory cause of death. 38 C.F.R. § 3.312 (a).  A service-connected disability will be considered the principal (primary) cause of death when such a disability, either singly or jointly with some other condition, was the immediate or underlying cause of death or was causally related thereto. 38 C.F.R. § 3.312 (b).  A service-connected disability will be considered a contributory cause of death when it combined to cause death, or aided or lent assistance to the production of death. It is not enough to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 38 C.F.R. § 3.312 (c)(1).

Factual Background

The Veteran died in January 2011, more than three decades after separation from service.  His death certificate states that the immediate cause of death was idiopathic pulmonary fibrosis with an onset date of 10 years earlier.  No other causes or contributing diseases or disabilities were listed.  At the time of death, the Veteran was not in receipt of service connection for a disability. 

The Appellant contends that the Veteran's death was due to exposure to an herbicide agent in service, asbestos, and/or other materials (i.e. dust).  

The Veteran's STRs are negative for idiopathic pulmonary fibrosis.  Reports of Medical Examination reflect that his chest x-rays were normal (e.g. October 1958, March 1959, July 1960, May 1962, February 1968, August 1970, and May 1974).

The Veteran's military personnel records reflect that he served as a general seaman, store-keeper, and a data processing system technician. 

Post service clinical records reflect that the Veteran had been diagnosed with idiopathic pulmonary fibrosis.  A June 2002 AMC (Augusta Medical Center) record reflects an indication of interstitial pulmonary fibrosis.  An August 2002 AMC record reflects a diagnosis of asbestosis in the caption, but the impression after a high resolution CT scan was that no pleural plaques or calcification was present and "no pleural changes to suggest asbestosis."

A January 2007 record from Dr. T. Bourne reflects that two biopsies showed that "[w]hile usual interstitial pneumonia (UI) would be the most common cause of this morphologic pattern, there is insufficient normal lung in either biopsy to allow the distinction between UIP and other [causes]."  The record further reflects that a single pleural nodule was biopsied and showed only fibrosis.  No hyaline plaques were identified, and there was "no evidence to support a diagnosis of asbestosis or other pneumoconiosis".

Private records from 2007 and 2008 reflect that the Veteran was concerned about past exposure to asbestos gunpowder.  The records reflect that the Veteran reported military service in the Navy for 30 years, being stationed in World War II era ships, He also reported that while in service, he had done work in the shipyards including stripping, painting repainting, and working on water lines which were coated in asbestos insulation; he reported that he did this work approximately one day per week for 2-3 months and that he used a painter's mask.  The clinician found that there were no particles of silica or asbestos in the biopsy nodules, that the Veteran had a 50 pack year history of smoking, that his biopsy showed no evidence of asbestosis, and that his pulmonary fibrosis is most likely idiopathic (arising spontaneously or having an unknown cause).  

Articles associated with the claims file reflect that idiopathic pulmonary fibrosis may be due to asbestos or silica particles, bird droppings, molds, fungi, grain dust, wood dust, metal fumes, chemical irritants, immune system diseases, drug-related treatment, genetics, infections, heart failure, and cigarette smoking.

The claims file includes a July 2011 private clinical correspondence from Dr. T.G. Gray in which Dr. Gray stated that "it is certainly possible that [the Veteran's] disease may have been related to or had some contribution from his exposure to asbestos and hard metal dusts while working in the Navy and the shipyard."

The claims file also includes a May 2014 VA clinical opinion in which the clinician opined that it is less likely than not that the Veteran's disability was caused by or incurred in service.  The clinician noted that the Veteran's lung condition was not incurred in service, to include asbestos exposure.  The clinician noted that a biopsy ruled out asbestos, and that the Veteran's pulmonary fibrosis was idiopathic.  The clinician also opined that there is no evidence in the record that idiopathic pulmonary fibrosis is causally related to service. 

Analysis

The Board has reviewed all the evidence in the claims file, with an emphasis on the evidence relevant to the matter on appeal.  The Board's analysis will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or does not show, with respect to the claim.  

The Board has considered the appellant's contentions that the Veteran was exposed to asbestos in service from his work on ships and from his presence near others who may have had asbestos fibers on their clothing.  She has also asserted that post-service, the Veteran worked as a computer specialist and did not have exposure to asbestos. 

As noted above, the Veteran's military personnel records reflect that he served as a general seaman, store-keeper, and a data processing system technician.  VA's Adjudication Procedure Manual M21-1 reflects that all three occupations would have minimal probability of exposure to asbestos.  The Board has considered the contentions as to the Veteran's duties and service aboard various ships; however, importantly, the Veteran has not been shown by the most probative evidence to have had an asbestos-related disease. 

The Board acknowledges that there are some records which reflect that the Veteran had been diagnosed with asbestosis; however, the Board finds, based on the record as a whole, that this diagnosis is incorrect and was either based on the unsupported history provided by the Veteran or by the appellant, or was based on an lack of reading, or an incorrect reading, of the January 2007 biopsy results. 

As noted above, a June 2002 AMC record reflects that there were "no pleural changes to suggest asbestosis."  The January 2007 biopsy record reflects that there was "no evidence to support a diagnosis of asbestosis or other pneumoconiosis".  2008 records note that there were "no particles of silica or asbestos in the biopsy nodules" and that that the biopsy showed no evidence of asbestosis.  The Veteran's condition was also noted on multiple occasions to be idiopathic.  Thus, by its very definition, a cause was not identified.  Any records which note a diagnosis of asbestosis without actual showings of such on biopsy lack probative value.  As the above noted January 2007 record reflects that there is no evidence to support diagnosis of asbestosis or other pneumoconiosis (i.e. deposition of large amounts of dust or other particulate matter in the lungs and subsequent tissue reaction (DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st Ed. 2007)), any opinion based on an unsupported finding of asbestosis or pneumoconiosis lacks probative value. 

Possible causes for pulmonary fibrosis have been noted in the articles submitted by the appellant to include smoking (for which the Veteran had a significant history), and heart failure (the Veteran had urgent coronary bypass surgery in 2001 with critical stenosis in the main coronary artery).  In addition, the January 2007 record from Dr. T. Bourne reflects that the most common cause of the Veteran's type of morphologic pattern is interstitial pneumonia.  

With regard to the July 2011 private clinical correspondence from Dr. Gray, the Board finds that this private opinion cannot be assigned probative weight because it lacks an adequate rationale and is too speculative.  Dr. Gray stated that "it is certainly possible that [the Veteran's] disease may have been related to or had some contribution from his exposure to asbestos and hard metal dusts while working in the Navy and the shipyard."  First, the doctor is assuming that the Veteran was exposed to asbestos or other hard metal dusts, which has not been shown to be consistent with his military personnel records.  However, assuming arguendo that the Veteran was exposed to such substances, service connection is still not warranted.  The doctor uses the terms "possible" and "may".  Such an opinion is too speculative in nature to be probative. See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship).  Third, and importantly, the doctor failed to note that the Veteran's biopsies were negative for asbestos or silica.  

The Board finds that the May 2014 VA clinical opinion has more probative value than that of Dr. Gray.  The probative value of medical opinions is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator. Guarneri v. Brown, 4 Vet. App. 467, 470-71 (1993).  There is no requirement that additional evidentiary weight be given to the opinion of a medical provider who treats a veteran; courts have repeatedly declined to adopt the "treating physician rule." See White v. Principe, 243 F.3d 1378, 1381 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).  The VA clinician, who indicated in his report that he had reviewed pertinent clinical records, stated, in part, as follows:

The question to this examiner is whether the veteran's lung condition at least as likely as not (50 percent or greater probability) incurred in service or caused by disease, injury or other event in service, to include exposure to asbestos? My answer is no, the veteran's lung condition did not incur in service or was caused by disease, injury or other event in service, to include exposure to asbestos. The veteran had biopsy ruling out asbestosis and the pulmonary fibrosis was idiopathic. There is no evidence in the record this idiopathic pulmonary fibrosis is [causally] related to events in military service. 

The Board finds this opinion to be probative of the issue and against a finding that service connection is warranted.

The Appellant has not been shown to have the experience, training, or education necessary to provide an opinion about the cause of the claimed disability, which is a complex medical question.  Although lay persons are competent to provide opinions on some medical issues (that is, issues that are simple and directly observable, such as the fact that a leg is broken), the Board finds that a lay person is not competent to provide a probative opinion as to the specific issues in this case in light of the education and training necessary to make a finding with regard to the complexities of herbicide exposure, asbestos exposure, silica exposure, and pulmonary fibrosis.  The Board finds that such findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  
 
Finally, the Board has considered that the Veteran served in Vietnam and is presumed to have been exposed to an herbicide agent.  In this regard, the Board notes that a Transfers and Receipts record reflects that the Veteran reported at MACV (Military Assistance Command), Saigon on October 22, 1968.  However, idiopathic pulmonary fibrosis is not a disability for which presumptive service connection is warranted under 38 C.F.R. § 3.309 (e).  There is also no competent credible evidence of record that the Veteran's disability was caused by herbicide exposure.  Moreover, although the Appellant originally indicated that the Veteran may have had lung cancer, she later corrected this, and the evidence reflects, that he did not have cancer but rather had idiopathic pulmonary fibrosis.

In sum, the most probative evidence is against a finding that the Veteran's pulmonary fibrosis was related to claimed asbestos, other dust/materials, and/or herbicide exposure in service, or any other incident in service.

Although the Board does not doubt the sincerity of the Appellant's beliefs that the Veteran's death was somehow caused by his service, the preponderance of the evidence is against the claim.  Thus, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

The Board is grateful for the Veteran's honorable service and regrets that a more favorable disposition is not permitted by law.  


ORDER

Service connection for the cause of the Veteran's death is denied




____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


